Exhibit10.1 ALLERGAN PLC 2017 Executive Severance Plan (Effective July20, 2017) ALLERGAN PLC 2017 Executive Severance Plan Page 1. Purpose 1 2. Definitions 1 3. Eligibility 5 4. Administration 5 5. Termination of Employment for any Reason 6 6. Termination of Employment at any time by the Company without Cause or, during the CIC Protection Period, by the Employee for Good Reason 6 7. Effect of Federal Excise Tax 7 8. Other Provisions Applicable to Severance Payments and Benefits. 8 9. Other Plans and Policies; Non‑Duplication of Payments or Benefits. 9 Special Rules for Compliance with Code Section409A 9 Claims Procedures. 11 Miscellaneous. 13 ‑i‑ ALLERGAN PLC 2017 Executive Severance Plan 1.Purpose.The purpose of this Allergan plc 2017 Executive Severance Plan (this “Plan”) is to provide certain Severance Payments and Benefits (as defined below) to designated key executives and employees of the Company in the event of a termination of their employment in certain specified circumstances.This Plan has been adopted in the form set forth herein effective as of July20, 2017 (the “Effective Date”).The Plan is intended to be a top hat welfare benefit plan under ERISA. 2.Definitions.The following definitions are applicable for purposes of this Plan , in addition to terms defined in Section1 above: (a)“Accrued Obligations” means the Employee’s (i) base salary otherwise payable through the Date of Termination, (ii)unreimbursed business expenses reimbursable under Company policies then in effect, and (iii) earned and accrued vacation pay, if applicable, to the extent not theretofore paid; provided, however, that in each of (i), (ii) and (iii), to the extent permissible under applicable law, the Company may offset such amounts against any obligations and liabilities of the Employee to the Company. (b)“Affected Employee” has the meaning specified in Section7(a). (c)“Affiliate” means with respect to a specified Person, a Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the specified Person. (d)“AIP” means, for each Employee, the then current plan or arrangement of the Company providing cash‑denominated bonuses for annual Company and/or business unit performance in which such Employee participates. (e)“Award” means any stock‑based award or cash award permitted to be granted to an Employee. (f)“Award Agreement” means an agreement (whether in written or electronic form) evidencing an Award granted. (g)“Base Severance Amount” means the sum of (i)the greater of (a)the Employee’s annual base salary as of the Date of Termination and (b)to the extent applicable, the Employee’s annual base salary at the time of the first occurrence of a Change in Control within the two (2) years preceding the Date of Termination and (ii)the Employee’s target annual incentive opportunity under the AIP for the fiscal year of the Company as of the Date of Termination. (h)“Beneficiary” means a person or entity that an Employee designates in writing to the Company to receive payments or benefits hereunder in the event of the Employee’s death.If no such person or entity is named or there is no surviving designated Beneficiary, such Employee’s Beneficiary shall be the Employee’s estate. (i)“Benefit Continuation” means the continued participation by the Employee and his or her eligible dependents in the Benefit Plans, upon the same terms and conditions in effect from time to time for active employees of the Company, as determined in good faith by the Committee, subject to Employee’s continued payment of premiums at the same rate as applicable for similarly situated active employees during the Benefit Continuation Period. (j)“Benefit Continuation Period” means the period commencing on the Employee’s Date of Termination and ending on the earlier of (i) the expiration of the Employee’s Severance Continuation Period and (ii) the date of the Employee’s commencement of eligibility for benefits under a new employer’s welfare benefit plans. (k)“Benefit Plans” means all medical, dental and vision benefit plans of the Company, as may be in effect from time to time. (l)“Board” means the Board of Directors of Allergan plc. (m)“Cause” means, with respect to an Employee, the definition as such term is defined in any effective written employment agreement with such Employee as of the Employee’s Date of Termination; otherwise, Cause means (i)the Employee’s failure to perform his or her duties in any material respect (other than any such failure resulting from incapacity due to physical or mental illness), (ii)the Employee’s failure to comply with any valid and legal directive of the Board or the person to whom the Employee reports, (iii)willful misconduct or gross negligence by the Employee that has caused or is reasonably expected to result in material injury to the Company’s business, reputation or prospects, (iv)the engagement by the Employee in illegal conduct or in any act of serious dishonesty which could reasonably be expected to result in material injury to the Company’s business or reputation or which adversely affects the Employee’s ability to perform his or her duties, (v)the Employee being indicted or convicted of (or having pled guilty or nolo contendere to) a felony or any crime involving moral turpitude, dishonesty, fraud, theft or financial impropriety, or (vi)a material violation by the Employee of the Company’s rules, policies or procedures.For any termination by the Company for Cause that occurs after the occurrence of a Change in Control, termination of an Employee’s employment shall not be deemed to be for Cause unless and until the Company delivers to the Employee a copy of a resolution duly adopted by the affirmative vote of not less than three‑quarters (3/4) of the Board (after reasonable written notice is provided to the Employee and the Employee is given an opportunity, together with counsel, to be heard before the Board), finding that the Employee has engaged in the conduct described in any of (i)‑(vi) above. (n)“Change in Control” shall have the meaning ascribed to such term in the Amended and Restated 2013 Incentive Award Plan of the Company, as may be amended from time to time, and any successor to that plan. 2 (o)“CIC Protection Period” means the period commencing on the sixtieth (60th) day prior to a Change in Control and ending on the second anniversary of such Change in Control. (p)“COBRA” means the continuation coverage requirements for “group health plans” under TitleX of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and as codified in Code Section4980B and ERISA Sections601 through 608, each as amended from time to time, including rules thereunder and successor provisions and rules thereto. (q)“Code” means the Internal Revenue Code of 1986, as amended from time to time, and all regulations, interpretations, and administrative guidance issued thereunder. (r)“Code Section409A” means Section409A of the Code, as amended from time to time, and the Treasury Regulations promulgated thereunder. (s)“Committee” means the Compensation Committee of the Board or such other committee as the Board may designate to perform administrative functions under this Plan. (t)“Company” means Allergan plc, a public limited company organized under the laws of Ireland, and all of its Affiliates, collectively (and any successors or assigns thereto). (u)“Date of Termination” means, unless otherwise agreed by the Company, (i) if the Employee’s employment is terminated by the Employee for Good Reason, the date that the Employee terminates his or her employment provided that such date is no later than ninety (90) days after the last day of any applicable cure period, (ii)if the Employee’s employment is terminated by reason of death, the date of death of the Employee, or (iii)if the Employee’s employment is terminated for any other reason, the date on which a notice of termination is given or the date set forth in such notice, which, in the event of a termination by the Employee without Good Reason, shall not be less than 60 days after such notice, provided that the Date of Termination may be accelerated by the Company to any date following delivery of the notice of termination by Employee. (v)“Delay Period” has the meaning specified in Section10(c). (w)“Effective Date” means the date set forth in the first paragraph of this Plan. (x)“ERISA” means the Employee Retirement Income Security Act of 1974, as amended. (y)“Employee” has the meaning specified in Section3. (z)“Entity” has the meaning specified in Section8(a). 3 (aa)“Exchange Act” means the Securities Exchange Act of 1934, as amended. (bb)“Excise Tax” has the meaning specified in Section7. (cc)“Good Reason” means, with respect to an Employee, the definition as such term is defined in any effective written employment agreement with such Employee as of the Employee’s Date of Termination; otherwise, Good Reason means the occurrence of any of the following events, unless the Employee has consented in writing thereto: (i)a material decrease in any of the Employee’s base salary, target bonus, or long-term incentive opportunity; (ii)a material diminution in the Employee’s authority, duties or responsibilities (other than temporarily while the Employee is physically or mentally incapacitated or as required by applicable law), including any assignment to the Employee of any duties inconsistent in any material respect with the Employee’s position (including status, offices, titles and reporting relationship or level), authority, duties or responsibilities; (iii)a relocation of the Employee’s primary work location resulting in an increase in the Employee’s one-way commute by 50 miles or more; or (iv)the failure of the Company to obtain the binding agreement of any successor to the Company expressly to assume and agree to fully perform the Company’s obligations under this Plan, as contemplated in the last sentence of Section12(a) hereof; provided, that within ninety (90) days after the initial occurrence of any of the events or the initial existence of any of the conditions set forth in (i) through (iv) above the Employee delivers written notice to the Company of his or her intention to terminate his or her employment for Good Reason which specifies in reasonable detail the circumstances claimed to give rise to the Employee’s right to terminate employment for Good Reason, and the Company fails to correct such conduct or condition after a period of thirty (30) days following receipt of such notice; provided, further, that the Employee terminates his or her employment within ninety (90) days of the failure of the Company to correct such conduct or condition within the period described above.For purposes of this Plan, the termination of an Employee’s employment by the Employee for “Good Reason” is intended to constitute an “involuntary separation” within the meaning of Treasury Regulation §1.409A‑1(n)(2). (dd)“Initial Payment Period” has the meaning specified in Section10(c). (ee)“JAMS” has the meaning specified in Section 12(f). (ff)“Limit” has the meaning specified in Section10(c). 4 (gg)“Person” means an individual, corporation, partnership, limited liability company, association, trust, other entity, group or organization include a governmental authority. (hh)“Reduced Amount” has the meaning specified in Section7(a). (ii)“Release” has the meaning specified in Section6. (jj)“Release Period” has the meaning specified in Section 6. (kk)“Severance Factor” means (i)in the event the Employee’s employment with the Company is terminated by the Company without Cause outside of the CIC Protection Period, 1.5x, or (ii)in the event the Employee’s employment with the Company is terminated during the CIC Protection Period either by the Company without Cause or by the Employee for Good Reason, 2.5x. (ll)“Severance Continuation Period” means, (i)in the event the Employee’s employment with the Company is terminated by the Company without Cause outside of the CIC Protection Period, 24 months, or (ii)in the event the Employee’s employment with the Company is terminated during the CIC Protection Period either by the Company without Cause or by the Employee for Good Reason, 30 months. (mm)“Severance Payments and Benefits” means all benefits provided or payments made by the Company to or for the benefit of an Employee under this Plan. 3.Eligibility.Each key executive or employee of the Company who has been designated in writing by the Committee (each an “Employee”) shall be eligible to participate in the Plan. 4.Administration.Subject to Section12(d) hereof, this Plan shall be interpreted, administered and operated by the Committee, which shall have complete authority, subject to the express provisions of this Plan, to interpret this Plan, to prescribe, amend and rescind rules and regulations relating to this Plan, and to make all other determinations necessary or advisable for the administration of this Plan.The Committee may delegate any of its duties hereunder to a subcommittee, or to such person or persons from time to time as it may designate.All decisions, interpretations and other actions of the Committee shall be final, conclusive and binding on all parties who have an interest in this Plan.No member of the Committee, nor any Person acting pursuant to authority delegated by the Committee, shall be liable for any action, omission, or determination relating to this Plan, and the Company shall, to the fullest extent permitted by law, indemnify and hold harmless each member of the Committee and each Person to whom any duty or power relating to the administration or interpretation of this Plan has been delegated, against any cost or liability arising out of any action, omission or determination relating to this Plan, unless, in either case, such action, omission, or determination was taken or made by such member or other Person acting pursuant to authority delegated by the Committee in bad faith and without reasonable belief that it was in the best interests of the Company. 5 5.Termination of Employment for any Reason.Subject to the terms and conditions hereof, in the event of any termination of an Employee’s employment with the Company for any reason: (a)The Company shall pay the Employee the Accrued Obligations, payable on the dates such amounts would have been payable under the Company’s policies if the Employee’s employment had not terminated, but in no event more than 60 days after Employee’s Date of Termination, or sooner if required by applicable law. (b)Any outstanding Awards (including, for the avoidance of doubt, any equity‑based Award and any cash‑based Award) held by the Employee as of the Date of Termination shall be governed by the terms and conditions of the applicable plan(s) and Award Agreements. (c)The Employee’s benefits and rights under any of the Company’s benefit plans, including the Company’s Benefit Plans, shall be determined in accordance with the applicable provisions of such plans, as may be in effect at the Employee’s Date of Termination. (d)The Employee’s AIP award for the year of termination shall be governed by the terms and conditions of the applicable plan.
